TEAGUE, Judge,
dissenting.
I find that the majority, by upholding the decision of the Court of Appeals that it was *615not error on the part of the trial court to refuse the request of appellant that Officer R.J. Baylous disclose at the punishment stage of the trial the names of the persons with whom Baylous had spoken, and on which information Baylous based his opinion that appellant had a bad reputation, has grievously erred. The opinion not only “puts the blindfold” on the jury, cf. Rojas v. State, 404 S.W.2d 30, 34 (Tex.Cr.App.1966), but has denied the appellant his Sixth Amendment Constitutional right to confront his accusers. See Pointer v. Texas, 380 U.S. 400, 85 S.Ct. 1065, 13 L.Ed.2d 923 (1965).
I also believe that the majority has taken a circuitous route in order to reach its end and apparently desired result. There was no need for it to have done that because this case calls for a simple decision to a simple question, to-wit: Is the Court now ready to do what it did not or would not expressly do in Durham v. State, 466 S.W.2d 758 (Tex.Cr.App.1971)?
There is but one question before this Court and that is the following one: Must an otherwise qualified reputation witness for the State of Texas, who testifies at the punishment stage of the trial to the defendant’s bad reputation, if requested, disclose the names of the persons with whom the witness had talked concerning the defendant’s reputation? Or, to put the question in another light: Should the former rule of law, to-wit: “However, before a witness can testify the the defendant’s general reputation for having a particular character trait is bad, the witness must have actually discussed the matter with someone, and that person must have told the witness that the defendant’s general reputation for having that particular character trait was bad,” be amended with the following addendum: “And under no circumstance is it necessary for the witness during cross-examination or on voir dire examination to give to the defendant the names of those persons he has talked with.” See Jackson v. State, 628 S.W.2d 446-450 (Tex.Cr.App.1982).
That is all that is before this Court at this time. We need not tarry and dawdle in answering the first or second posed questions. We need not therefore concern ourselves with discussions about informers, past decisions of this Court, who is and who is not a reputation witness, whether there is a difference between a character or reputation witness, and any other such interesting subjects.
I have concluded that the correct answer to the first posed question is a solid “YES” and the answer to the second posed question is a solid “NO”. Because I find that the majority, by its approval of Judge Clinton’s opinion, has, in effect, chosen to answer the above questions adverse to my answers, I must respectfully dissent.